— Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that defendant’s conviction for assault in the second degree (Penal Law § 120.05 [4]) was supported by sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Given the horrendous circumstances of this case, the sentencing court’s imposition of the maximum sentence was not an abuse of discretion. (Appeal from Judgment of Monroe County Court, Wisner, J.— Assault, 2nd Degree.) Present — Callahan, J. P., Boomer, Balio, Davis and Doerr, JJ.